—Appeal from an order of Family Court, Seneca County (Bender, J.), entered January 8, 2001, which granted the petition for visitation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order awarding him visitation with his daughter at the correctional facility where he is incarcerated but limiting that visitation to four days per year during specified months. We affirm for reasons stated in the decision at Family Court (Bender, J.). We add only that the court did not abuse its discretion in failing to specify the duration of each visit. Petitioner presented no evidence concerning the duration of permitted visitation at the correctional facility and, in view of the evidence that the child is uncomfortable in petitioner’s presence, it may be appropriate to limit the duration of the visitation. If respondent acts unreasonably in limiting the duration of the visitation, petitioner may seek modification of the order. Present — Wisner, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.